ORDER

Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that (1) the petition of the State of Minnesota for further review of the unpublished decision of the Court of Appeals filed February 4, 1997 be, and the same is, granted and (2) the unpublished 2-1 decision of the court of appeals reversing the upward durational departure from the presumptive sentence for the of-
fense of second-degree intentional murder be, and the same is, reversed. The majority decision by the three-member panel is clearly inconsistent with established precedent, precedent that is reflected in the dissenting judge’s opinion.
IT IS FURTHER ORDERED that the request of the Minnesota Attorney General and the Minnesota County Attorneys Association to serve and file a joint brief as amicus curiae is accordingly denied.
Reversed and judgment of trial court reinstated.
BY THE COURT:
/s/ Alexander M. Keith Alexander M. Keith Chief Justice